Citation Nr: 1432250	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as due to herbicide exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from January 1969 to August 1970.  He has confirmed service in the Republic of Vietnam and was awarded the Combat Infantryman Badge and the Purple Heart award, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran initiated an appeal for the increased rating claim for scars (residual of shrapnel wound to left upper trunk and two scars to right upper trunk, shoulders), which subsequently included the increased rating claim for Muscle Group I injury (residual of shrapnel wounds to left and right shoulders).  Neither the Veteran nor his representative submitted a substantive appeal following the issuance of a statement of the case.  Subsequent correspondence from the Veteran's representative do not address the aforementioned claims, but instead pertain to the service connection claim for erectile dysfunction.  Consequently, the appeals have not been perfected and those issues are not before the Board.     

The issues of entitlement to service connection for tinnitus and diabetes have been raised by the record (by statements received in September 2010 and November 2010, respectively), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran advances two theories of service connection for erectile dysfunction: as a result of Agent Orange exposure in service or as secondary to his service-connected PTSD, to include medications taken for PTSD.  By virtue of his period of service in Vietnam from June 1969 to August 1970, herbicide exposure is presumed.  Erectile dysfunction is not a presumptive disease associated with herbicide exposure; however, the Veteran is not precluded from establishing service connection on a direct basis.  In his February 2011 notice of disagreement, the Veteran stated that a VA urologist explained that erectile dysfunction is a side effect from his PTSD medications.  VA treatment records include a urologist's note of the Veteran's complaints of erectile dysfunction and the fact that he is "SC for PTSC [sic]," but do not include an opinion as to a nexus.  Based on the foregoing, the Veteran should be provided a VA examination before the Board can proceed with appellate review.  38 C.F.R. § 3.159(c)(4).  

In light of the remand reasons above, any outstanding private treatment records and updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for erectile dysfunction since August 2011.  After securing the necessary release, obtain these records and updated VA treatment records.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed erectile dysfunction.  The claims folder and all pertinent records must be made available to the examiners for review.  All indicated testing should be conducted.  Based on the examination and review of the record the examiner must answer the following questions:  

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current erectile dysfunction is causally related to service, to include in-service herbicide exposure?  

(b)  If the answer to (a) is no, is it at least as likely as not (a 50% or higher degree of probability) that the current erectile dysfunction is proximately due to or caused by the Veteran's service-connected PTSD, including medication to treat PTSD?

(c)  If the answer to (b) is no, is it at least as likely as not (a 50% or higher degree of probability) that the current erectile dysfunction has been aggravated by the Veteran's service-connected PTSD, including medication to treat PTSD?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of erectile dysfunction (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for the opinion should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

 

